 



Exhibit 10.49
EQUIPMENT LEASE AGREEMENT
     THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on
May 28, 2004, by and between GK FINANCING, LLC, a California limited liability
company (“GKF”), and Mercy Health Center, an Oklahoma not for profit corporation
(“Hospital”), with reference to the following facts:
R E C I T A L S
     WHEREAS, Hospital wants to lease a Leksell Stereotactic Gamma Unit, model C
with Automatic Positioning System, manufactured by Elekta Instruments, Inc., as
specified in Exhibit A of the LGK Agreement (hereinafter referred to as the
“Equipment”); and
     WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta”), to Hospital, pursuant to the terms and conditions of this Agreement.
A G R E E M E N T
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Lease. Subject to and in accordance with the covenants and conditions
set forth in this Agreement, GKF hereby leases to Hospital, and Hospital hereby
leases from GKF, the Equipment. The Equipment to be leased to Hospital pursuant
to this Agreement shall include the latest approved Gamma Knife technology
available as of the date of this Agreement (i.e., model C with Automatic
Positioning System), including all standard hardware and software related
thereto.
     2. LGK Agreement. Simultaneously with the execution of this Agreement,
Hospital and Elekta shall enter into that certain LGK Agreement (the “LGK
Agreement”), a copy of which is attached hereto as Exhibit A. Hospital shall
perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that GKF is a
third party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Hospital’s performance, satisfaction and fulfillment of its
obligations thereunder.
     3. Term of the Agreement. The initial term of this Agreement (the “Term”)
shall commence as of the date hereof and, unless earlier terminated or extended
in accordance with the provisions of this Agreement, shall continue for a period
of ten (10) years following the date of the performance of the first clinical
Gamma Knife procedure (the “First Procedure Date”) at the

1



--------------------------------------------------------------------------------



 



Site. Hospital’s obligation to make the payments to GKF for the Equipment
described in Section 8 below shall commence as of the First Procedure Date.
     4. User License.
          4.1 Hospital shall apply for and obtain in a timely manner a User
License from the Nuclear Regulatory Commission and, if necessary, from the
applicable state agency authorizing it to take possession of and maintain the
Cobalt supply required in connection with the use of the Equipment during the
term of this Agreement. Hospital also shall apply for and obtain in a timely
manner all other licenses, permits, approvals, consents and authorizations which
may be required by state or local governmental or other regulatory agencies for
the development, construction and preparation of the Site, the charging of the
Equipment with its Cobalt supply, the conduct of acceptance tests with respect
to the Equipment, and the use of the Equipment during the Term, as more fully
set forth in Article 2.1 of the LGK Agreement. GKF shall reimburse Hospital for
its direct costs to obtain a User License and any other licenses, permits,
approvals, consents and authorizations required by this Section 4 upon
presentation of invoices. In the event Hospital’s application to obtain a User
License and any other licenses, permits, approvals, consents and authorizations
required to operate the Equipment is denied after Hospital has used its best
efforts, this Agreement shall automatically terminate and all parties shall be
released from the further performance of any obligations or duties arising under
this Agreement. Costs under this Section 4 shall be defined as “Startup Costs”.
     5. Delivery of Equipment; Site.
          5.1 GKF shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at (the “Site”) on or prior to the delivery date
agreed upon by Hospital and Elekta in the LGK Agreement. GKF makes no
representations or warranties concerning delivery of the Equipment to the Site
or the actual date thereof.
          5.2 Subject to Section 6 below, Hospital at its cost and expense,
shall provide a safe, convenient Site for the Equipment. The location of the
Site shall be subject to the prior approval of GKF.
     6. Site Preparation and Installation of Equipment.
          6.1 GKF, at its cost and expense, shall prepare all plans and
specifications required to prepare, construct and improve the Site for the
installation, use and operation of the Equipment during the Term. The plans and
specifications (i) shall be approved by Hospital, which approval shall not be
unreasonably withheld or delayed; (ii) shall comply in all respects with the
Site Planning Criteria attached as Exhibit E to the LGK Agreement (collectively
the “Site Planning Criteria”); and (iii) to the extent required by applicable
law, shall be submitted to all state and federal agencies for their review and
approval. GKF, at its cost and expense, shall obtain all permits,
certifications, approvals or authorizations required by applicable federal,
state

2



--------------------------------------------------------------------------------



 



or local laws, rules or regulations necessary to prepare, construct and improve
the Site as provided above.
          6.2 GKF, at its cost and expense, shall prepare, construct and improve
the Site as necessary for the installation, use and operation of the Equipment
during the Term, including, without limitation, providing all temporary or
permanent shielding required for the charging of the Equipment with the Cobalt
supply and for its subsequent use, selecting and constructing a proper
foundation for the Equipment and the temporary or permanent shielding, aligning
the Site for the Equipment, and installing all electrical systems and other
wiring required for the Equipment. In connection with the construction of the
Site, GKF, at its cost and expense, shall select, purchase and install all
radiation monitoring equipment, devices, safety circuits and radiation warning
signs required at the Site in connection with the use and operation of the
Equipment. GKF shall be responsible for the shipment, storage, placement and
removal of all Cobalt and depleted Cobalt in accordance with all State and
Federal regulations. Any depleted Cobalt supply shall be properly disposed of by
GKF at such time as GKF shall deem necessary, in GKF’s sole and absolute
judgment.
          6.3 In addition to construction and improvement of the Site, GKF, at
its cost and expense, shall be responsible for the installation of the Equipment
at the Site, including the positioning of the Equipment on its foundation at the
Site in compliance with the Site Planning Criteria.
          6.4 During the Term, GKF, at its cost and expense, shall maintain the
Site in a good working order, condition and repair, reasonable wear and tear
excepted.
     7. Marketing Support. Not less than ninety (90) days prior to the First
Procedure Date and the commencement of each succeeding twelve (12) month period
during the Term, GKF and Hospital shall jointly develop an annual marketing
plan, budget and timeline, which shall be implemented by Hospital with the
support of GKF, based on the approved budget and timeline. Hospital’s approval
of such plan, budget and timeline shall not be unreasonably withheld or delayed.
If Hospital has not approved or disapproved the same within thirty (30) days
following its receipt, Hospital shall be deemed to have approved the same. GKF
shall be * responsible for any out-of-pocket marketing expenses paid to
unrelated third parties that are included in the marketing plan budget. Any
marketing efforts conducted independently by Hospital shall be at Hospital’s
expense, and subject to coordination with GKF. Hospital’s approval of such plan,
budget and timeline shall not unreasonably withheld or delayed.
     8. Lease Payments.
          8.1 In consideration for and as compensation to GKF for (i) the lease
of the Equipment by GKF to Hospital pursuant to this Agreement; (ii) payment of
Startup Costs; (iii) the preparation by GKF of all plans and specifications
required to prepare, construct and improve the Site for the installation, use
and operation of the Equipment; (iv) the preparation, construction and
improvement of the Site as necessary for the installation, use and operation of

3



--------------------------------------------------------------------------------



 



the Equipment; (v) the installation by GKF of the Equipment at the Site;
(vi) the marketing of the services to be provided using the Equipment; (vii) the
cost of the individual referenced in Section 11.3 below; and (viii) the
maintenance by GKF of the Site in a good working order, condition and repair, on
a monthly basis, Hospital shall pay the “Lease Payment” to GKF for each
“Procedure” that is performed on any and all patients admitted to Hospital, on
an inpatient or outpatient basis, irrespective of whether (a) the Procedure is
performed on the Equipment or using any other equipment or devices; or (b) the
Procedure is performed by Hospital, its representatives or affiliates or by any
other person or entity.
          (1) The “Lease Payment” shall be equal to (a) * of the “Technical
Component Collections” relating to each Procedure, less (b) Hospital’s aggregate
“Additional Cost Component,” if any, relating to those Procedures performed
using the Equipment during the corresponding month.
          (2) “Technical Component Collections” means (a) the total amount
actually collected by Hospital or its representatives or affiliates during each
month from any and all payor sources, including, without limitation, patients,
insurance companies, state or federal government programs or any other third
party payors, as reimbursement for the technical component of each Procedure
performed on the Equipment or using any other equipment or devices, plus (b) any
and all other amounts actually collected by Hospital or its representatives or
affiliates during such month from any and all payor sources, including, without
limitation, patients, insurance companies, state or federal government programs
or any other third party payors, which amounts are related to “Extended
Inpatient Days” (as defined below) following a Procedure that is performed using
the Equipment or using any other equipment or devices, including, without
limitation, any outlier payments. The technical fees to be billed for Procedures
performed utilizing the Equipment during the Term of this Agreement shall be an
amount which is economically justifiable based upon GKF’s direct operating
expenses and its total project costs, together with a return thereon. Hospital
shall consult and mutually agree with GKF from time to time regarding the amount
of the technical fees to be billed by Hospital for Procedures that are performed
utilizing the Equipment and any revisions thereto. Subject to compliance with
the standard described in the preceding sentence, Hospital and GKF shall
mutually agree on the setting or revision of the amount of the technical fees on
no less than an annual basis, and the acceptance of the technical fee component
amounts with third party payors prior to their implementation.
          (3) An Additional Cost Component shall apply and be calculated if
(a) unexpected complications arise (e.g., stroke, heart attack) during the
performance of a Procedure using the Equipment such that the patient remains
hospitalized for Extended Inpatient Days; and (b) the Extended Inpatient Days
and the Procedure are included as part of the same reimbursement claim. Where
applicable, the “Additional Cost Component” relating to a Procedure utilizing
the Equipment shall be equal to (i) the number of covered (by third party payor)
Extended Inpatient Days for that Procedure, multiplied by (ii) the “Additional
Cost Per Diem.” Notwithstanding anything to the contrary contained herein, there
shall be no deduction from the Lease Payment for any

4



--------------------------------------------------------------------------------



 



Additional Cost Component incurred where the Procedure is performed using any
equipment or devices other than the Equipment.
          (4) The “Additional Cost Per Diem” shall be equal to the quotient of
(i) fifty percent (50%) of the Technical Component Collections from the subject
Procedure performed on the Equipment that results in Extended Inpatient Days,
divided by (ii) the then-current Medicare Geometric Mean Length of Stay for the
Diagnostic Related Group (DRG) under which such discharge was billed (or could
have been billed to Medicare), as such Geometric Mean Length of Stay is set
forth in the Federal Register.
          (5) “Procedure” shall mean any treatment, whether performed on an
inpatient or outpatient basis, that involves stereotactic, external, single
fraction, conformal radiation, commonly called Radiosurgery, that may include
one or more isocenters during the patient treatment session, delivered to any
site(s) superior to the foramen magnum.
          (6) “Extended Inpatient Days” shall mean the number of days after the
date of Procedure during which the patient was properly classified as an
inpatient, where all services performed during such period are included as part
of the same reimbursement claim. The date of discharge shall not be included in
the number of Extended Inpatient Days.
No Lease Payment for any Procedure shall be payable by Hospital to GKF unless
and until the Technical Component Collections corresponding to such Procedure
have been actually collected by the Hospital and/or its representatives or
affiliates. On a monthly basis and by the 25th of the following month, Hospital
shall remit GKF’s aggregate Lease Payment for the preceding month.
It is acknowledged that the portion comprised of * of the Technical Component
Collections relating to each Procedure that is not paid as part of the Lease
Payment is a good faith estimate of the costs and expenses that will be incurred
by Hospital during the corresponding month for services and personnel associated
with the performance of Procedures, including, without limitation, costs and
expenses for registered nurses, radiation technicians, recovery room, Hospital
daily charges, ventilator daily charges, MRI procedures, CT procedures,
angiography procedures, the physicist, laboratory services, pharmacy items,
billing and collection services, other direct operating costs, and physical
space. Such costs and expenses shall not include (i) Lease Payments,
(ii) physician and other professional fees, and/or (iii) direct or indirect
administrative overhead expenses. Such percentage shall not be increased,
reduced or otherwise modified regardless of whether Hospital’s actual costs and
expenses are higher or lower than the amount estimated.
Notwithstanding the foregoing, on each anniversary date of this Agreement, the
parties shall meet to review the percentage of the Technical Component
Collections that are payable as part of the Lease Payment, and any adjustments
thereto must be mutually agreed upon by the parties in writing. Upon request by
GKF, Hospital shall promptly furnish GKF with written documentation
substantiating Hospital’s costs.

5



--------------------------------------------------------------------------------



 



     8.2 Within thirty (30) days following the end of each month (or portion
thereof) during the term of this Agreement, Hospital shall pay the Lease
Payments to GKF and shall concurrently inform GKF in writing as to the number of
Procedures performed during that month utilizing the Equipment and any other
equipment or devices. To facilitate Hospital’s billing and collection for
Procedures performed, within three (3) business days after any Procedure using
the Equipment is performed, the administrative support individual referenced in
Section 11.3 below shall provide Hospital with written confirmation of the names
of the patients treated. Hospital shall submit claims for reimbursement to the
appropriate payors for each Procedure within thirty (30) days after the patient
receiving the treatment is discharged. Such claims shall be submitted under
Hospital’s provider numbers and license, Hospital shall also diligently follow
up any unpaid or denied claims and re-bill and/or contest the same where
appropriate so as to maximize Technical Component Collections. All or any
portion of any Lease Payment which is not paid in full within sixty (60) days
after its due date shall bear interest at the annual rate of five percent (5%)
in excess of the Federal Reserve Discount Rate then in effect as published in
the Wall Street Journal or similar publication (or the maximum monthly interest
rate permitted to be charged by law between an unrelated, commercial borrower
and lender, if less) until the unpaid Lease Payment, together with all accrued
interest thereon is paid in full. If GKF shall at any time accept a Lease
Payment from Hospital after it shall become due, such acceptance shall not
constitute or be construed as a waiver of any or all of GKF’s rights under this
Agreement, including the rights of GKF set forth in Section 20 hereof.
          8.3 Within thirty (30) days after the close of each month, Hospital
shall provide GKF with a written report indicating the status of billings and
collections for each Procedure performed during that month, including, without
limitation, the amount of the claim submitted, the amount received or denied for
each such procedure, and copies of the corresponding Explanation of Benefits
(“EOB”). Upon request by GKF, Hospital shall furnish to GKF information
regarding reimbursement rates from any or all payor sources for Procedures
(applicable to Procedures performed either on an inpatient or outpatient basis).
If such reimbursement rates should change at any time or from time to time after
the date hereof, in each instance, Hospital shall provide written notice thereof
to GKF within five (5) days of Hospital receiving notice thereof. Prior to
entering into or renewing any third party payor contracts for the provision of
Procedures utilizing the Equipment, Hospital shall consult with GKF regarding
the terms and provisions thereof, including the technical component
reimbursement rates. GKF shall maintain the confidentiality of all information
provided to GKF by Hospital with regard to Procedure charges, billing and
reimbursement rates.
          8.4 The parties acknowledge that the Lease Payments payable to GKF and
Hospital’s Cost Component reflect their respective fair market value and are not
determined in a manner that takes into account the volume or the value of any
referral or other business generated between the parties.
          8.5 Within ten (10) days after Hospital’s receipt of written request
from GKF, GKF shall have the right to audit Hopsital’s books and records
(including, without limitation, the

6



--------------------------------------------------------------------------------



 




books and records pertaining to any other Radiosurgery equipment and devices)
during normal business hours to verify the Technical Component Collections and
Hopsital’s Cost Component, and Hospital shall provide GKF with access to such
books and records.
          8.6 New Technology. Notwithstanding anything to the contrary set forth
in Section 8 of this Agreement, if, at any time during the term of this
Agreement, Hospital purchases or leases “New Technology,” then, from and after
the “New Technology Effective Date,” no Lease Payment shall be payable by
Hospital to GKF for any Procedures performed using the New Technology; provided
that Hospital shall continue to be responsible for making Lease Payments to GKF
for all other Procedures performed on the Equipment or using any other equipment
or devices as set forth in this Section 8. Hospital shall provide GKF with not
less than one hundred and eighty (180) days prior written notice of Hospital’s
intention to purchase or lease New Technology, which written notice shall
include any and all documentation evidencing compliance with the definition of
New Technology, and which documentation shall be subject to the prior written
approval of GKF in its sole but reasonable judgment. As used herein:
               (a) “New Technology” shall mean a treatment modality for
performing Procedures which (a) uses medical technology not commercially
available as of the date of this Agreement; (b) consists of a single device and
not a combination of different types of equipment; and (c) has been documented
in at least (3) articles published in peer-reviewed journals in the United
States, using five-year minimum follow-up studies, to be more medically
appropriate than the Equipment to perform Procedures in treating 65% or greater
of the currently treatable Gamma Knife indications.
               (b) “New Technology Effective Date” shall mean the later to occur
of (a) the date that is seven (7) years after the First Procedure Date, or
(b) the date on which the first clinical Procedure is performed using the New
Technology on a patient admitted to Hospital on an inpatient or outpatient
basis.
     9. Use of the Equipment.
          9.1 The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which, in the opinion of Elekta or GKF, the Equipment is not designed or
reasonably suitable.
          9.2 This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

7



--------------------------------------------------------------------------------



 



          9.3 During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Lease or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF, at GKF’s cost and expense. Hospital also shall promptly
execute and deliver, or cause to be executed and delivered, to GKF any statement
or instrument requested by GKF for the purpose of evidencing GKF’s interest in
the Equipment, including financing statements and waivers with respect to rights
in the Equipment from any owners or mortgagees of any real estate where the
Equipment may be located.
          9.4 At Hospital’s cost and expense, Hospital shall (a) protect and
defend GKF’s ownership of and title to the Equipment from and against all
persons claiming against or through Hospital, (b) at all times keep the
Equipment free from any and all liens, encumbrances, attachments, levies,
executions, burdens, charges or legal processes imposed against Hospital, and
(c) give GKF immediate written notice of any matter described in clause (b).
     10. Additional Covenants of Hospital. In addition to the other covenants of
Hospital contained in this Agreement, Hospital shall, at its cost and expense:
          10.1 Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of Gamma Knife
procedures utilizing the Equipment. In this regard, Hospital shall maintain on
staff a minimum of two (2) Gamma Knife trained teams comprised of neurosurgeons,
radiation oncologists and physicists. Hospital shall be provided with six (6)
one week Elekta Gamma Knife training sessions for the training of its two
(2) Gamma Knife teams. GKF shall also be responsible for the reasonable travel
related expenses for the physicians and/or physicists associated with the six
(6) Gamma Knife training sessions.
          10.2 Direct, supervise and administer the diagnosis, treatment and
care of all patients who receive Gamma Knife procedures.
          10.3 In consultation with GKF, provide reasonable and customary
marketing support in terms of administrative and physician support for the Gamma
Knife service to be operated by the Hospital.
          10.4 Keep and maintain the Equipment and the Site fully protected,
secure and free from unauthorized access or use by any person.
     11. Additional Covenants of GKF. In addition to the other covenants of GKF
contained in this Agreement, GKF, at its cost and expense, shall:

8



--------------------------------------------------------------------------------



 



          11.1 Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.
          11.2 Ensure Hospital’s quite enjoyment and use of the Equipment, free
of the rights of any other persons except for those rights reserved by GKF or
granted to Elekta under the LGK Agreement or the Purchase Agreement.
          11.3 GKF and Hospital shall mutually select an individual to be
located at the Site to provide Gamma Knife administrative and marketing support
services. The individual’s duties shall include but not be limited to scheduling
Gamma Knife patients and coordinating professional and technical personnel and
support services to perform said Gamma Knife treatment. This individual shall
also verify patient insurance. The individual shall also assist with marketing
activities on an as needed basis. This individual is provided by the Hospital
and GKF shall reimburse Hospital for the cost of the individual and payment made
by GKF to Hospital by the end of the following month. GKF and Hospital shall
mutually agree on individual.
     12. Maintenance of Equipment; Damage or Destruction of Equipment.
          12.1 During the Term and except as otherwise provided in this
Agreement, GKF, at its cost and expense, shall (a) maintain the Equipment in
good operating condition and repair, reasonable wear and tear excepted,
(b) subject to Hospital’s compliance with its obligations under the LGK
Agreement and under Sections 4, 5, 9, 10, 12, 13, and 16 hereunder, cause the
equipment to be in compliance with all applicable state and federal regulations,
and (c) maintain in full force and effect a Service Agreement with Elekta and
any other service or other agreements required to fulfill GKF’s obligation to
repair and maintain the Equipment under this Section 12. Hospital shall promptly
notify GKF in the event of any damage or destruction to the Equipment or of any
required maintenance or repairs to the Equipment, regardless of whether such
repairs or maintenance are covered or not covered by the Service Agreement. GKF
shall pursue all remedies available to it under the Service Agreement and under
any warranties made by Elekta with respect to the Equipment so that the
Equipment will be free from defects in design, materials and workmanship and
will conform to Elekta’s technical specifications concerning the Equipment.
          12.2 GKF and Elekta shall have the right to access the Equipment for
the purpose of inspection and the performance of repairs at all reasonable
times, upon reasonable advance notice and with a minimum of interference or
disruptions to Hospital’s regular business operations.
          12.3 Hospital shall be liable for, and in the manner described in
Section 22 below shall indemnify GKF from and against, any damage to or
destruction of the Equipment caused by the misuse, improper use, or other
intentional and wrongful or negligent acts or

9



--------------------------------------------------------------------------------



 




omissions of Hospital’s officers, employees, agents, contractors and physicians.
In the event the Equipment is damaged as a result of the misuse, improper use,
or other intentional and wrongful or negligent acts or omissions of Hospital’s
officers, employees, agents, contractors (other than GKF and Elekta) and
physicians, to the extent such damage is not covered by the Service Agreement or
any warranties or insurance, GKF may service or repair the Equipment as needed
and the cost thereof shall be paid by Hospital to GKF immediately upon written
request together with interest thereon at the rate of one and one-half percent
(1.50%) per month (or the maximum monthly interest rate permitted to be charged
by law between an unrelated, commercial borrower and lender, if less) and
reasonable attorneys’ fees and costs incurred by GKF in collecting such amount
from Hospital. Any work so performed by GKF shall not deprive GKF of any of its
rights, remedies or actions against Hospital for such damages.
          12.4 If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, Hospital shall give GKF written
notice thereof. GKF shall determine, within thirty (30) days after it is given
written notice of such damage or destruction, whether the Equipment can be
repaired. Subject to Section 12.3 above, in the event GKF determines that the
Equipment cannot be repaired, at the election of GKF in GKF’s sole and absolute
discretion, (a) GKF, at its cost and expense, may replace the Equipment as soon
as reasonably possible taking into account the availability of replacement
equipment from Elekta, Elekta’s other then existing orders for equipment, and
the then existing limitations on Elekta’s manufacturing capabilities, and (b) in
such event, this Agreement shall continue in full force and effect as though
such damage or destruction had not occurred. If GKF elects not to replace the
Equipment, GKF shall provide written notice of such election to Hospital, and
this Agreement shall terminate on the date that is ninety (90) days following
the date of such notice. In the event GKF determines that the Equipment can be
repaired, GKF shall cause the Equipment to be repaired as soon as reasonably
possible thereafter. Hospital shall fully cooperate with GKF to effect the
replacement of the Equipment or the repair of the Equipment (including, without
limitation, providing full access to the Site) following the damage or
destruction thereof.
     13. Alterations and Upgrades to Equipment. Hospital shall not make any
modifications, alterations or additions to the Equipment (other than normal
operating accessories or controls) without the prior written consent of GKF.
Hospital shall not, and shall not permit any person other than representatives
of Elekta or any other person authorized by GKF to, effect any inspection,
adjustment, preventative or remedial maintenance, or repair to the Equipment
without the prior written consent of GKF. All modifications, alterations,
additions, accessories or operating controls incorporated in or affixed to the
Equipment (herein collectively called “additions” and included in the definition
of “Equipment”) shall become the property of the GKF upon termination of this
Agreement. The parties agree that the necessity for the reloading of the
cobalt-60 source, shall be discussed and mutually decided by GKF and Hospital.
If GKF reloads the Equipment at its cost, the initial Term of the Agreement
shall be extended for * years from a duration of 10 to * years.

10



--------------------------------------------------------------------------------



 



     14. Financing of Equipment by GKF. GKF, in its sole discretion, may finance
the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy-out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), GKF may
assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender and Hospital shall execute such documentation as the Lender shall
reasonably require in furtherance of this Section 14.
     15. Equipment Operational Costs. GKF shall be responsible for all costs and
expenses for the operation and use of the Equipment. Significant costs and
expenses are enumerated in Exhibit 8.1. Between Hospital and GKF, Hospital shall
be fully liable for all negligent, intentional or wrongful acts or omissions of
Hospital, its officers, directors, employees and agents.
     16. Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the purchase of the Equipment and all personal property taxes
imposed, levied or assessed on the ownership and possession of the Equipment
during the Term. All other taxes, assessments, licenses or other charges
imposed, levied or assessed on the Equipment during the Term shall be paid by
Hospital before the same shall become delinquent, whether such taxes are
assessed or would ordinarily be assessed against GKF or Hospital; provided,
however, Hospital shall not be required to pay any federal, state or local
income, franchise, corporation or excise taxes imposed upon GKF’s net income
realized from the lease of the Equipment. In case of a failure by Hospital to
pay any taxes, assessments, licenses or other charges when and as required under
this Section, GKF may pay all or any part of such taxes, in which event the
amount paid by GKF shall be immediately payable by Hospital to GKF upon written
request together with interest thereon at the rate of at the rate of one and
one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys’ fees and costs incurred by GKF in
collecting such amount from Hospital.
     17. No Warranties by GKF. Hospital warrants that as of the First Procedure
Date, it shall have (a) thoroughly inspected the Equipment, (b) determined that
the Equipment is consistent with the size, design, capacity and manufacture
selected by it, and (c) satisfied itself that to the best of its knowledge the
Equipment is suitable for Hospital’s intended purposes and is good working
order, condition and repair. GKF SUPPLIES THE EQUIPMENT UNDER THIS AGREEMENT IN
ITS “AS IS” CONDITION. GKF, NOT BEING THE MANUFACTURER OF THE EQUIPMENT OR THE
MANUFACTURER’S AGENT, MAKES NO WARRANTY OR REPRESENTATION, EITHER EXPRESSED OR
IMPLIED, AS TO THE EQUIPMENT’S MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR USE, DESIGN, CONDITION, DURABILITY, CAPACITY, MATERIAL OR

11



--------------------------------------------------------------------------------



 



WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR THE LIKE. As between GKF and
Hospital, Hospital shall bear all risks with respect to the foregoing
warranties. GKF shall not be liable for any direct, indirect and consequential
losses or damages suffered by Hospital or by any other person, and Hospital
expressly waives any right to hold GKF liable hereunder for, any claims, demands
and liabilities arising out of or in connection with the design, manufacture,
possession or operation of the Equipment, including injury to persons or
property resulting from the failure of, defective or faulty design, operation,
condition, suitability or use of the Equipment, or with the accuracy,
completeness or suitability of the Site Planning Criteria, including GKF’s good
faith compliance therewith. All warranty or other similar claims with respect to
the Equipment or the Site Planning Criteria shall be made by Hospital solely and
exclusively against persons other than GKF, including Elekta or any other
manufacturers or suppliers. In this regard and with prior written approval of
GKF, Hospital may, in GKF’s name, but at Hospital’s sole cost and expense,
enforce all warranties, agreements or representations, if any, which may have
been made by Elekta or manufacturers, suppliers or other third parties regarding
the Equipment to GKF or Hospital. GKF shall not be responsible for the operation
of the Equipment. However, it shall be GKF’s responsibility that the Equipment
be properly maintained.
     18. Termination for Economic Justification.
          18.1 If, following the initial twenty-four (24) months after the First
Procedure Date and following each subsequent 12 month period thereafter during
the Term, based upon the utilization of the Equipment and other factors
considered relevant by GKF in the exercise of its discretion, within a
reasonable period of time after GKF’s written request, Hospital does not provide
GKF with a reasonable economic justification to continue this Agreement and the
provision of Gamma Knife services at the Hospital, then and in that event, GKF
shall have the option to terminate this Agreement by giving a written notice
thereof to Hospital not less than ninety (90) days prior to the effective date
of the termination designated in GKF’s written notice.
          18.2 Notwithstanding the provisions of Section 18.1, if at any time
during the term of this Agreement, Hospital is suspended or terminated from
participation in the Medicare program, GKF shall have the option to terminate
this Agreement immediately by giving written notice thereof to Hospital.
          18.3 As a result of any termination of this Agreement pursuant to this
Section 18, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at GKF’s sole cost and expense. GKF shall restore
the Site to a similar pre-deinstallation appearance and condition.
     19. Options to Extend Agreement. As of the end of the Term, Hospital shall
have the option either to:

12



--------------------------------------------------------------------------------



 



          19.1 Extend the Term of this Agreement for a specified period of time
and upon such other terms and conditions in writing as may be agreed upon by GKF
and Hospital taking into account the use (e.g., number of Gamma Knife
procedures, etc.) of the Equipment at the Site during the initial Term and other
factors deemed relevant by the parties;
          19.2 Terminate this Agreement as of the expiration of the Term.
          Hospital shall exercise one (1) of the two (2) options referred to
above by giving an irrevocable written notice thereof to GKF at least nine
(9) months prior to the expiration of the initial Term. Any such notice shall be
sufficient if it states in substance that Hospital elects to exercise its option
and states which of the two (2) options referred to above Hospital is
exercising. If Hospital fails to exercise the option granted herein at least
nine (9) months prior to the expiration of the initial Term, the option shall
lapse and this Agreement shall expire as of the end of the initial Term.
Further, if Hospital exercises the option specified in Section 19.1 above and
the parties are unable to mutually agree upon the length of the extension of the
Term or any other terms or conditions applicable to such extension prior to the
expiration of the Term, this Agreement shall expire as of the end of the initial
Term.
     20. Events of Default by Hospital and Remedies.
          20.1 The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):
               20.1.1 Hospital fails to pay any Lease Payment when due pursuant
to Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the payment default within the applicable thirty
(30) day period, such default shall not constitute an Event of Default.
               20.1.2 Hospital attempts to remove, sell, transfer, encumber,
assign, sublet or part with possession of the Equipment or any items thereof,
except as expressly permitted herein.
               20.1.3 Hospital fails to observe or perform any of its covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a period of thirty (30) days after written notice thereof
by GKF to Hospital; however, if Hospital cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Hospital commences to cure the default during the initial
thirty (30) day period and Hospital diligently completes the cure as soon as
reasonably possible following the end of the thirty (30) day period, such
default shall not constitute an Event of Default.
               20.1.4 Hospital ceases doing business as a going concern, makes
an assignment for the benefit of creditors, admits in writing its inability to
pay its debts as they

13



--------------------------------------------------------------------------------



 



become due, files a voluntary petition in bankruptcy, is adjudicated a bankrupt
or an insolvent, files a petition seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
arrangement under any present or future statute, law or regulation or files an
answer admitting the material allegations of a petition filed against it in any
such proceeding, consents to or acquiesces in the appointment of a trustee,
receiver, or liquidator of it or of all or any substantial part of its assets or
properties, or it or its shareholders shall take any action looking to its
dissolution or liquidation
               20.1.5 Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital’s consent or
acquiescence of any trustee, receiver or liquidator of it or of all or any
substantial part of its assets and properties, such appointment shall not be
vacated.
     20.2 Upon the occurrence of an Event of Default with respect to Hospital,
GKF may at its option do any or all of the following:
               20.2.1 By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment and any
improvements made by GKF to the Site without liability of any kind or nature for
so doing or GKF may demand that Hospital remove and return the Equipment and
such improvements to GKF, all at Hospital’s sole cost and expense. GKF shall
restore the Site to a similar pre-deinstallation appearance and condition.
               20.2.2 Recover damages from Hospital as may be awarded by a court
of competent jurisdiction for the loss of the bargain represented by this
Agreement. For purposes of determining such damages, the parties agree that the
following methodology shall be used: (a) the amount of such damages shall be
equal to the present value of the unpaid estimated future Lease Payments to be
made by Hospital to GKF through the end of the Term discounted at the rate of
nine percent (9%); and (b) the unpaid estimated future Lease Payments shall be
based on the historical trend of payments made by Hospital to GKF hereunder
taking into account known factors which could impact the historical trend
through the end of the Term. Hospital and GKF acknowledge that the methodology
set forth in this Section 20.2.2 constitutes a reasonable method to calculate
GKF’s damages resulting from an Event of Default under the circumstances
existing as of the date of this Agreement. GKF shall use reasonable commercial
efforts to mitigate its damages by attempting to sell or lease the Equipment;
provided that (i) GKF shall not be obligated to give preference to the sale or
lease of the Equipment over the sale, lease or other disposition of similar
equipment or improvements owned or leased by GKF, (ii) GKF shall have no
obligation to sell or lease any improvements made by GKF to the Site, and
(iii) GKF’s inability in good faith to mitigate damages shall not limit or
otherwise affect the foregoing methodology for determining damages as set forth
in this Section.

14



--------------------------------------------------------------------------------



 



               20.2.3 Sell, dispose of, hold, use or lease the Equipment or any
improvements made by GKF to the Site, as GKF in its sole and absolute discretion
may determine (and GKF shall not be obligated to give preference to the sale,
lease or other disposition of the Equipment or improvements over the sale, lease
or other disposition of similar Equipment or improvements owned or leased by
GKF).
               20.2.4 Exercise any other right or remedy which may be available
to GKF under the Uniform Commercial Code or any other applicable law or proceed
by appropriate court action, without affecting GKF’s title or right to
possession of the Equipment or improvements, to enforce the terms hereof or to
recover damages for the breach hereof or to cancel this Agreement as to the
Equipment.
In addition to the foregoing remedies, Hospital shall be liable to GKF for all
costs and expenses incurred by GKF as a result of the Event of Default or the
exercise of GKF’s remedies.
          20.3 Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to GKF all Lease Payments and other sums owing under this Agreement.
Hospital shall in any event remain fully liable for all damages as may be
provided by law and for all costs and expenses incurred by GKF on account of
such default, including but not limited to, all court costs. The rights and
remedies afforded GKF under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies to GKF
provided by law or in equity.
     21. Events of Default by GKF and Remedies.
          21.1 The occurrence of any one of the following shall constitute an
Event of Default hereunder:
               21.1.1 GKF shall fail to observe or perform any of its covenants,
duties or obligations arising under this Agreement and such failure shall
continue for a period of thirty (30) days after written notice thereof is given
by Hospital to GKF; however, if GKF cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, GKF commences to cure the default during the initial thirty
(30) day period and GKF diligently completes the cure as soon as reasonably
possible following the end of the thirty (30) day period, such default shall not
constitute an Event of Default.
               21.1.2 GKF ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator

15



--------------------------------------------------------------------------------



 



of it or of all or any substantial part of its assets or properties, or it or
its shareholders shall take any action looking to its dissolution or
liquidation.
               21.1.3 Within sixty (60) days after the commencement of any
proceedings against GKF seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without GKF’s consent or acquiescence of
any trustee, receiver or liquidator of it or of all or any substantial part of
its assets and properties, such appointment shall not be vacated.
          21.2 Upon the occurrence of an Event of Default involving GKF,
Hospital may at its option do any or all of the following:
               21.2.1 By written notice to GKF, immediately terminate this
Agreement as to the Equipment and, in such event, GKF shall remove the
Equipment, the Cobalt and any improvements made by GKF to the Site, at GKF’s
sole cost and expense or, in the absence of removal by GKF within a reasonable
period of time after a written request therefore, Hospital may remove the
Equipment, the Cobalt and such improvements with all due care and store the same
at GKF’s sole cost and expense.
               21.2.2 Seek to recover from GKF such loss as may be realized by
Hospital in the ordinary course of events as a result of the Event of Default.
          21.3 GKF shall in any event remain fully liable for reasonable damages
as provided by law and for all costs and expenses incurred by GKF on account of
such default, including but not limited to, all court costs (other than
attorneys’ fees). However, GKF shall not in any manner be or become liable to
Hospital for any consequential or incidental damages that may be suffered by
Hospital which arise out of or result from the Event of Default.
          21.4 Notwithstanding the occurrence of an Event of Default with
respect to GKF (including any claim which would otherwise be in the nature of a
set-off), Hospital shall fully perform and pay its obligations hereunder
(including payment of all Lease Payments) without set-off or defense of any
kind. Upon termination of this Agreement or the exercise of any other rights or
remedies under this Agreement or applicable law following an Event of Default,
Hospital shall, without further request or demand, pay to GKF all Lease Payments
and other sums owing under this Agreement when and as due.
     22. Removal of Equipment. Upon expiration of the Term, GKF, at its cost and
expense, shall remove the Equipment from the Site not more than ninety (90) days
following the last day of the Term; provided that all of GKF’s right, title and
interest in and to the improvements made by GKF to the Site pursuant to
Section 6 above shall thereupon transfer to Hospital.
     23. Insurance.

16



--------------------------------------------------------------------------------



 



          23.1 During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. The all risk
property and casualty insurance policy maintained by GKF shall be evidenced by a
certificate of insurance or other reasonable documentation which shall be
delivered by GKF to Hospital upon request following the commencement of this
Agreement and as of each annual renewal of such policy during the Term.
          23.2 During the Term, Hospital shall, at its cost and expense,
purchase and maintain in effect general liability and professional liability
insurance policies (or self-insurance coverage) covering the Site (together with
all premises where the Site is located) and the use or operation of the
Equipment by Hospital or its officers, directors, agents, employees, contractors
or physicians. The general liability and professional liability insurance
policies shall provide coverage (or self-insurance coverage) in amounts not less
than One Million Dollars ($1,000,000.00) per occurrence and Five Million Dollars
($5,000,000.00) annual aggregate. GKF shall be named as additional insured party
on the general liability and professional liability insurance policies to be
maintained hereunder by Hospital. The policies to be maintained by Hospital
hereunder shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to GKF no later than the
First Procedure Date and as of each annual renewal of such policies during the
Term.
          23.3 During the construction of the Site and prior to the First
Procedure Date, GKF, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 23.2 above and which names Hospital as
an additional insured party. The policy to be maintained by GKF hereunder shall
be evidenced by a certificate of insurance or other reasonable documentation
which shall be delivered by GKF to Hospital prior to the commencement of any
construction at the Site.
          23.4 During the Term, Hospital shall maintain all workers compensation
insurance as required by applicable law.
     24. Indemnification
          24.1 Hospital and GKF each hereby covenants and agrees that it will
defend, indemnify and hold the other party and the other party’s officers,
directors, members, employees and agents at all times harmless from and against
any loss, damage, and expense (including reasonable attorneys’ fees and other
costs of defense) caused by or arising out of: (i) any liability or obligation
related to the business of the indemnifying party prior to the date hereof;
(ii) any obligation or liability arising from services provided under this
Agreement by the indemnifying party to the extent any such liability or
obligation directly results from the negligence or intentional misconduct of the
indemnifying party, it’s employees or agents; or (iii) any obligation or
liability resulting from a breach of any provision of this Agreement by the

17



--------------------------------------------------------------------------------



 




indemnifying party, it’s employees or agents. The obligations of the parties
under this Section shall survive the expiration or earlier termination of this
Agreement.
          24.2 Any party that intends to enforce an indemnity obligation shall
give the indemnifying party notice of any claim as soon as possible, but the
failure to give such notice shall not constitute a waiver or release of the
indemnifying party and shall not affect the rights of the indemnified party to
recover under this indemnity, except to the extent the indemnifying party is
materially prejudiced thereby. In connection with any claim giving rise to
indemnity under this Section resulting from or arising out of any claim or legal
proceeding by a person who is not a party to this Agreement, the indemnifying
party, at its sole cost and expense, may, upon written notice to the indemnified
party, assume control of the defense of such claim or legal proceeding, to the
extent that the indemnifying party admits in writing its indemnification
liability to the indemnified party with respect to all material elements
thereof. If the indemnifying party assumes the defense of any such claim or
legal proceeding, the obligation of the indemnifying party hereunder as to such
claim or legal proceeding shall be to take all steps necessary in the defense or
settlement thereof and to hold the indemnified party harmless from and against
any losses, damages, expenses or liability caused by or arising out of any
settlement approved by the indemnifying party and the indemnified party or any
judgment in connection with such claim or legal proceeding. Each indemnified
party shall cooperate with the indemnifying party in the defense of any such
action, the defense of which is assumed by the indemnifying party. Except with
the consent of the indemnified party, which consent may be withheld at the
indemnified party’s sole discretion, the indemnifying party shall not consent to
any settlement or the entry of any judgment arising from any such claim or legal
proceeding which, in each case, does not include as an unconditional term
thereof the delivery by the claimant or the plaintiff to the indemnified party
of a release from all liability in respect thereof. If the indemnifying party
does not assume the defense of any claim or litigation, any indemnified party
may defend against such claim or litigation in such manner as it may deem
appropriate, including but not limited to settling such claim or litigation,
after giving notice of the same to the indemnifying party, on such terms as the
indemnified party may deem appropriate. The indemnifying party will, promptly
after any of the same is incurred, reimburse the indemnified party in accordance
with the provisions hereof for all damages, losses, liabilities, costs and
expenses incurred by the indemnified party.
          24.3 The indemnity obligations under this Section shall survive the
termination of this Agreement with respect to events occurring during or
relating to the Term.
     25. Miscellaneous.
          25.1 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Neither party shall assign this Agreement nor any of its respective rights
hereunder and Hospital shall not sublease the Equipment without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. An assignment or sublease shall not relieve the assigning party or

18



--------------------------------------------------------------------------------



 




sublessor of any liability for performance of this Agreement during the
remainder of the Term. Any purported assignment or sublease made without the
other party’s prior written consent shall be null, void and of no force or
effect.
          25.2 Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.
          25.3 Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.
          25.4 Attorney’s Fees and Costs. In the event of any action, mediation
or other proceedings between or among the parties hereto with respect to this
Agreement, each party shall pay for their own attorneys’ fees and related costs
and expenses, irrespective of which party is deemed to be the prevailing party.
          25.5 Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.
          25.6 Number and Gender. Words in the singular shall include the
plural, and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.
          25.7 Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.
          25.8 Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.
          25.9 Governing Law. This Agreement shall be interpreted and enforced
in accordance with the internal laws, and not the law of conflicts, of the State
of Oklahoma applicable to agreements made and to be performed in that State.

19



--------------------------------------------------------------------------------



 



          25.10 Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.
          25.11 Ambiguities. The general rule that ambiguities are to be
construed against the drafter shall not apply to this Agreement. In the event
that any provision of this Agreement is found to be ambiguous, each party shall
have an opportunity to present evidence as to the actual intent of the parties
with respect to such ambiguous provision.
          25.12 Representations. Each of the parties hereto represents (a) that
no representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.
          25.13 Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.
          25.14 Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

         
To GKF:
  Craig K. Tagawa    
 
  Chief Executive Officer    
 
  GK Financing, LLC    
 
  Four Embarcadero Center, Suite 3700    
 
  San Francisco, CA 94111    

20



--------------------------------------------------------------------------------



 



         
To Hospital:
  Mark Nafziger    
 
  Senior VP & CFO    
 
  Mercy Health Center    
 
  4120 W Memorial Road    
 
  Oklahoma City, OK 73120    

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.
          25.15 Special Provisions Respecting Medicare and Medicaid Patients
               25.15.1 Hospital and GKF shall generate such records and make
such disclosures as may be required, from time to time, by the Medicare,
Medicaid and other third party payment programs with respect to this Agreement
in order to meet all requirements for participation and payment associated with
such programs, including but not limited to the matters covered by Section
1861(v)(1)(I) of the Social Security Act.
               25.15.2 For the purpose of compliance with Section 1861(v)(1)(I)
of the Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.
          25.16 Force Majeure. Failure to perform by either party will be
excused in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems. Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance. Further, once such an event is resolved, the
parties shall again perform their respective obligations under this Agreement.

21



--------------------------------------------------------------------------------



 



          25.17 Independent Contractor Status. With respect to the performance
of the duties and obligations arising under this Agreement, nothing in this
Agreement is intended nor shall be construed to create a partnership, an
employer/employee relationship, a joint venture relationship, or a lease or
landlord/tenant relationship between GKF and Hospital.
          25.18 Mediation. Except as provided herein, no civil action with
respect to any dispute, claim or controversy arising out of or relating to this
Agreement may be commenced until the matter has been submitted for non-binding
mediation to the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
except that if JAMS is no longer in existence or is otherwise unable to appoint
a neutral mediator, the parties shall submit the matter for non-binding
mediation to the American Arbitration Association (“AAA”), subject to the
provisions in this section. Either party may commence mediation by providing to
the other party a written request for mediation, setting forth the subject of
the dispute and the relief requested. The parties will cooperate with one
another in selecting a mediator and in scheduling the mediation proceedings. The
parties covenant that they will participate in the mediation in good faith, and
that they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the parties, their agents, employees, experts and attorneys, and by the
mediator, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. Either party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process. Except for such
an action to obtain equitable relief, neither party may commence a civil action
with respect to the matters submitted to mediation until after the completion of
the initial mediation session, or 45 days after the date of filing the written
request for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the parties so desire. The provisions of this
Section may be enforced by any court of competent jurisdiction, and the party
seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorney’s fees, to be paid by the party against whom
enforcement is ordered.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first set forth above.

             
“GKF”
  “Hospital”  
GK FINANCING, LLC,
  MERCY HEALTH CENTER,
a California limited liability company
  an Oklahoma not for profit corporation     By:   /s/ Craig K. Tagawa
 
Craig Tagawa
Chief Executive Officer   By:     /s/ Mark Nafziger
 
Mark Nafziger
Senior VP & CFO    

22